PER CURIAM.
Clifford Fort appeals the Florida Unemployment Appeals Commission’s (UAC) order dismissing his appeal as untimely. We affirm.
On June 19, 1998, the appeals referee concluded that Fort was disqualified from receiving unemployment benefits because he was discharged from employment for misconduct connected with work. The notice of decision was mailed to Fort that same day. Fort appealed the decision 361 days later, and the UAC dismissed the appeal as untimely filed.
We find no error in the UAC’s decision to dismiss the appeal. Section 443.151(4)(b)3., Florida Statutes (1997), requires a party to appeal decisions of the appeals referee within twenty days after the date of mailing the notice of decision. Fort has not offered an explanation for his late filing, except to say that “bills and letters” were sent to his old address in December requiring him to repay his unemployment compensation. Although there are decisions from the district courts of appeal that have carved out exceptions to section 443.151(4)(b)3., they do not apply in this case because Fort has not provided an adequate explanation for his failure to appeal.
Affirmed.
PATTERSON, C.J., and PARKER and BLUE, JJ., Concur.